        ~                                                                                                                                                 r\h)·
"   ' AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
     ~~~~~-~--==...~~~~~-~-...:.~~~~~~~-~~~~~~~~-~~"""=~~
                                                                                                                                            Page 1 of 1   O'\

                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      v.                                            (For Offenses Committed On or After November I, 1987)



                         Adriana Rodriguez-Sanchez                                  Case Number: 3:19-mj-22206

                                                                                    Melissa Bobr
                                                                                    Defendant's Attorney


      REGISTRATION NO. 85500298
      THE DEFENDANT:                                                                            MAY 3 1 2019
       IZI pleaded guilty to count(s) _:l~o~f~C~o~m~p!'.:l~a~in~t-----------i-~ii!ii4j'.iµi±~~'®~b,.,-I
       D was found guilty to count(s)                                                 SOUiH~~.·N 611sm101 OF' OAl~~rS.f¢
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                            Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

       D The defendant has been found not guilty on count(s)
                                                                               -------------------
       0 Count(s)                                                                    dismissed on the motion of the United States.
                         ------------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     ~TIME SERVED                              D                                         days

        IZl Assessment: $10 WAIVED IZl Fine: WAIVED
        IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all doc~ents in
       ~i}e defendant's possession at the time of arrest upon their deportation~r rel(o'[Sl. · r'iD - A(] Ci _JA.
       JB. Cfiurt r~.C)tµl)l..eµ,ds4ef~ndant be deported/removed with relative, r 1 · 1VI C'l I        charged in case
             I' I Vl .J (f cJ..'7· C 1· .
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay;restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, May 31, 2019
                                                                                Date of Imposition of Sentence


                                                                                   :Micliae(]. Seng
                                                                                   HONORABLE MICHAEL J. SENG
                                                                                   UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                       3: 19-mj-22206
